Case: 19-10897     Document: 00515574458         Page: 1     Date Filed: 09/22/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 22, 2020
                                  No. 19-10897                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Elias Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CR-66-5


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Roberto Elias Martinez pleaded guilty, pursuant to a plea agreement,
   to possession with intent to distribute a controlled substance. For the first
   time on appeal, Martinez argues his plea was unknowing because the district
   court violated Federal Rule of Criminal Procedure 11 in advising him that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10897      Document: 00515574458           Page: 2     Date Filed: 09/22/2020




                                     No. 19-10897


   maximum possible sentence for his offense was 10 years when it was in fact
   20 years.
          Plain error review applies. See United States v. Vonn, 535 U.S. 55, 59
   (2002). To succeed on plain error review, Martinez must show a clear or
   obvious error that affects his substantial rights. See United States v. Mares,
   402 F.3d 511, 520-21 (5th Cir. 2005). If he makes such a showing, this court
   may exercise its discretion to correct the error only if it “seriously affects the
   fairness, integrity, or public reputation of judicial proceedings.” Id. at 520
   (internal quotation marks and citation omitted). In determining whether an
   alleged Rule 11 violation affects a defendant’s substantial rights, this court
   examines whether, in light of the entire record, there exists a “reasonable
   probability that, but for the error, he would not have entered the plea.”
   United States v. Dominguez Benitez, 542 U.S. 74, 76 (2004).
          Before accepting a guilty plea, Rule 11(b)(1)(H) requires the district
   court to inform the defendant of “any maximum possible penalty, including
   imprisonment.” Although the district court made a clear and obvious error
   in advising Martinez of the incorrect maximum sentence, he has failed to
   show he would not have pleaded guilty but for the error. See United States
   v. Alvarado-Casas, 715 F.3d 945, 954 (5th Cir. 2013). The record establishes
   that Martinez was advised of the correct maximum sentence in the plea
   agreement and the PSR, he referred to the correct maximum sentence in a
   pro se letter to the district court before sentencing, he never asserted he
   believed the maximum sentence to be 10 years, and he never attempted to
   withdraw his guilty plea. In light of the entire record, there is no reasonable
   probability that Martinez would not have pleaded guilty if the district court
   had not erred by providing the incorrect maximum sentence at
   rearraignment.     See United States v. Crain, 877 F.3d 637, 644-45.
   Accordingly, the district court’s judgment is AFFIRMED.




                                           2